United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1847
                                    ___________

Jimmy Shane Cantrell,                    *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Arkansas.
Larry Norris,                            *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: October 7, 2008
                                 Filed: October 10, 2008
                                  ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       In this interlocutory appeal, Arkansas state prisoner Jimmy Cantrell challenges
the district court’s 1denial of his motion for partial summary judgment and his request
for a temporary restraining order (TRO) and preliminary injunction in his 28 U.S.C.
§ 2254 action.

      We lack jurisdiction to review the denial of a TRO, see Hamm v. Groose, 15
F.3d 110, 112-13 (8th Cir. 1994), or to review the denial of summary judgment, see

      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
Krein v. Norris, 250 F.3d 1184, 1187 (8th Cir. 2001). With respect to the denial of
a preliminary injunction, we conclude that the district court did not abuse its discretion
or otherwise err by finding that it had no authority to order state court clerks to adhere
to the federal prison-mailbox rule. See Safety-Kleen Sys., Inc. v. Hennkens, 301 F.3d
931, 935 (8th Cir. 2002) (standard of review); Winkels v. George A. Hormel & Co.,
874 F.2d 567, 568 (8th Cir. 1989) (general rule is that state procedural rules govern
cases originating in state court). As to Cantrell’s desire for an evidentiary hearing
(with appointed counsel) on his habeas claims, we note that the district court will
determine whether such a hearing is warranted. See Rule 8(a) & (c), Rules Governing
Section 2254 Cases in the United States District Courts.

       Accordingly, we affirm the denial of a preliminary injunction. See 8th Cir. R.
47B.
                        ______________________________




                                           -2-